DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1 and 9-25 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US 5,420,239) in view of Miron (US 3,426,091).
Regarding claims 1 and 9-24, Sun teaches a process for treatment of popcorn polymer growth (column 1, lines 43-67), which is a type of cross-linked vinyl aromatic polymer deposit. Sun teaches using temperatures of 260°C and above (column 4, lines 54-58) to treat the polymer deposits.  The polymer deposit can be treated with heat alone, or also in addition to other organic material or inhibitors (column 5, lines 38-41).  Sun teaches treatment times of 30 minutes to 48 hours (column 3, lines 39-46), which overlaps with the claimed range.  Sun teaches that any pressure is suitable as long as it is tolerated by the process equipment (column 5, lines 14-20).  Therefore, it would have been obvious to the person having ordinary skill in the art to have appropriately selected the pressure as claimed.  It is not seen where such a selection would result in any new or unexpected results.
Sun does not specify the additional materials.
However, Miron teaches a similar process for removal of polymeric fouling.  Miron teaches heating the deposits (column 2, lines 32-44), to solubilize the polymers, followed by wash with aromatic solvent such as benzene, toluene, xylene, or ethylbenzene (column 2, lines 52-70).
Therefore, it would have been obvious to the person having ordinary skill in the art to have used the Miron aromatic solvent, to wash away the heat treated material.  
It is further expected that the same percentage of polymer would be solubilized, since the same steps are applied, as discussed above.  It is further expected that the aromatic solvents would have the same initial boiling point, since the same solvents are used.  
Regarding claim 25, Sun teaches the process is suitable for treating all systems and other equipment for manufacture, use, storage, or any other type of handling of popcorn polymer forming organic material (column 6, lines 11-21).  In this regard, Examiner considers Sun to read on the claimed quench and steam cracking equipment containing vinyl aromatic polymer deposits (popcorn polymer).
Claims 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US 5,420,239) in view of Miron (US 3,426,091) as applied to claim 1 above, and further in view of Stell (US 2005/0261532).
Regarding claims 2-4, the previous combination teaches the limitations of claim 1 as discussed above, including the aromatic solvent and air/oxygen containing atmosphere.
The previous combination does not explicitly disclose the claimed weight percentage of oxygen.  
However, Miron teaches that a mixture of air and steam is used to provide heat, and an appropriate amount of steam is included to prevent uncontrolled combustion (column 2, lines 24-32).  Further, Stell teaches using a combination of air and steam to remove coke deposits.  Stell teaches weight ratios of 0.01-0.5 [0021]. 
Therefore, it would have been obvious to the person having ordinary skill in the art to have appropriately selected the weight percentage, as disclosed by Stell and Miron, for the benefit of preventing uncontrolled combustion and removing the deposits.  It is not seen where such a selection would result in any new or unexpected results.
Regarding claim 5, Sun teaches residence time of 30 minutes to 48 hours (column 53-60).
Regarding claims 6-7, it is expected that the same products having the same percentage of coke would be produced, since the same process steps are applied to the same popcorn polymer deposits as discussed above.
Regarding claim 8, it is expected that the aromatic solvent would have the same initial boiling point as claimed, since the same aromatic solvents as identified in claim 15 are used.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nakajima (US 4,956,020) – teaches inhibiting popcorn polymer growth in apparat using an inhibitor composition.
Watson (US 3,964,978) – teaches NO2 polymerization inhibitor for vinyl aromatic compounds.
Choi (US 2017/0166824) – teaches removing fouling plugs with aromatic solvents including toluene having boiling point of 110.6°C and tetralin having boiling point of 226°C [0040].
Sliwika (US 4,420,343) – teaches decoking with air and steam at high pressures.
Furuta (US 6,283,133) – teaches cleaning scale on heat exchangers with tetralin (column 5, line 55-56) and oxygen (column 5, line 61).
Dorton (US 2012/0174948) – teaches removing polymeric fouling with tetralin [0007-0010], [0017]. 
Miller (US 4,409,408) – teaches inhibitaiton of polymerization of vinyl aromatic monomers using aromatics such as toluene (column 4).
Shahid (US 6,525,146) – teaches inhibition of popcorn polymer growth using tetralin (column 5, lines 25-40).
Dorton (US 2003/0073595) – teaches process for cleaning polymeric fouling from equipment.
Sun (US 5,196,619) – teaches inhibition of popcorn polymer growth by treatment with aromatic sulfur compounds.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680. The examiner can normally be reached Monday-Friday 8:30 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE STEIN/Primary Examiner, Art Unit 1771